Exhibit 10.1
 
[logo.jpg]


 
100 King Street West
First Canadian Place
Mezzanine Level
Toronto, Ontario
M5X 1A3


December 13th, 2011


Tucows.com Co.
96 Mowat Avenue
Toronto, Ontario
M6K 3M1


To Mr. Mike Cooperman






LETTER OF ACKNOWLEDGEMENT


The Bank hereby provides its consent to temporarily remove in full the $2
Million share repurchase threshold for Tucows.com Co.’s (the “Borrower”)
acquisition / share repurchase facility (the “facility”). The threshold is being
temporarily removed to enable the Borrower to repurchase any amount of shares it
deems necessary with in the facility as long as the total advances under the
facility remains within the $8 Million authorization limit. The threshold will
be re-instated on March 31st, 2012.


Please confirm receipt of this letter, and acknowledge the foregoing by signing
and returning the enclosed copy to the address listed above.




Yours truly,


/s/ Mike Hayes


Mike Hayes
Commercial Account Manager






Signed at _____________________ this 13th day of December, 2011.






               Tucows.com Co.




/s/ Mike Cooperman                             
Mike Cooperman, CFO
 
 
“I/We have the authority to bind the Corporation”